Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	Claims 1, 3-8, 12-15, 17-20, 22, and 24 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Arizti (US 2015/0282998 A1); and Roe (US 7772455 B2).  
    PNG
    media_image1.png
    620
    444
    media_image1.png
    Greyscale
	As to independent claims 1 and 7, Arizti teaches a disposable diaper 20 [0069],ll.2, as absorbent article/diaper 20 Fig.1 [0088],ll.1-2] comprising:  	a length L Fig.1 [0090],ll.19); a front portion, front waist region 5 Fig.1 [0090],ll.24, as 1/3 of length L [0090],ll.25-27; and/or on opposite sides of lateral axis 90 Fig.1 [0090],ll.27-29); a front end edge 10 Fig.1 [0090],ll.1-2); a rear portion, rear waist region 6 Fig.1 [0090],ll.25, as 1/3 of length L [0090],ll.25-27; and/or on opposite sides of lateral axis 90 Fig.1 [0090],ll.27-29); a rear end edge 12 Fig.1 [0090],ll.2); a perineal portion, crotch region 7 Fig.1 [0090],ll.25] between the front 5 and rear 6 waist portions Fig.1 [0090],ll.24-29, as adjacent lateral axis 90 with front and rear portions on opposite sides of lateral axis Fig.1 [0090],ll.27-29); and [as per claim 7] a perineal portion 7 [as perineal portion of crotch region 7 Fig.1 [0090],ll.25] between the front 5 and rear 6 waist portions (Fig.1 [0090],ll.24-29, as adjacent lateral axis 90 with front 5 and rear 6 waist portions on opposite sides of lateral axis Fig.1 [0090],ll.27-29 in the perineal region [0135],ll.2-4);(a) a backsheet 25 Fig.1 [0088],ll.10; as part of liquid management system LMS [0004],ll.1-2; [0069],ll.6-10] comprising a urine and feces impermeable 
    PNG
    media_image2.png
    416
    676
    media_image2.png
    Greyscale
material [liquid impermeable backsheet 25 [0088],ll.10);  	[as per claim 7]: a liquid control structure 28 Fig.1 [absorbent core 28 [0088],ll.10-11 as part of liquid management system LMS [0004],ll.1-2; [0069],ll.6-10] overlying a portion of the backsheet 26 [between backsheet 26 and topsheet 24 [0088],ll.10-12); and extending from the front portion 5 to the rear portion 6 Fig.1;	(b) a first topsheet Z1 [as front topsheet of zone Z1 on front side F of topsheet 24 Fig.15,11,1 [0140],ll.1-6; as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2],  		comprising: a urine permeable material [as liquid permeable topsheet Fig.1 [0008],ll.9-10];  		wherein the front topsheet Z1 directly or indirectly overlies a portion [front F Fig.15, front 5 Fig.1,] of the backsheet 25 Fig.1,11,15 [and as attached at periphery [0094],ll.5-7] and  		wherein the first topsheet Z1 extends across the front portion F Fig.15 [0140],ll.2,1-6);
	(c) a second topsheet Z2 [as rear topsheet of zone Z2 on backside B of topsheet 24 Fig.15,11,1 [0140],ll.1-6; as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2];  		comprising a urine and feces impermeable material [Z2 hydrophobic [0143],ll.30);  		wherein the second topsheet Z2 is adjacent to a portion of the first topsheet Z1;   		wherein the second topsheet Z2 is disposed only in the perineal portion [middle Fig. 15] and the rear portion B of the diaper Fig. 15;  	wherein any one of the topsheets (e.g., as the second topsheet Z2) directly or indirectly overlies a portion of the first topsheet Z1 in the rear portion; and wherein the second topsheet is a discrete element discontinuous with the first topsheet [as one layer of multilayer substrates with one or more zones [0085],ll.2-3, the substrate layer as a liquid permeable topsheet that can be positioned over or under another liquid permeable topsheet [0086],ll.1-2, as presented above];

    PNG
    media_image3.png
    263
    392
    media_image3.png
    Greyscale
  	(d) a transverse perineal barrier 100 Fig.11,10-14 [laterally extending separation element 100 (LSE) [0134],ll.4-5 as part of liquid management system LMS [0004],ll.1-2; [0069],ll.6-10; in the perineal portion as crotch portion 7 including in perineal region [0135],ll.2-4; along lateral axis [00137],ll.7-8); comprising:  		a urine and feces impermeable material [hydrophobic material a proximal edge [as inner edge of barrier/LSE 100 Fig.11, 15 [0135],ll.9-12; flap [0137],ll.3 attached to topsheet ], and  		a distal edge [as free outer edge of barrier/LSE 100 Fig.11, 15 [0135],ll.9-12; as flap [0137],ll.3); 	wherein the transverse perineal barrier 100 is disposed in the perineal portion of the diaper with the 2nd topsheet Fig. 15 [0138],ll.13-14; and forms with the 2nd topsheet an integral barrier to feces from back to front [0136],ll.14-16); and  	wherein the distal edge [as free outer edge of barrier/LSE 100 Fig.11 [0135],ll.9-12; as flap [0137],ll.3] is free of attachment to any other component of the diaper [as free outer edge of barrier/LSE 100 [0135],ll.9-12; as flap [0137],ll.3); and	(e) a liquid control structure 28 [absorbent core 28 Fig.1 [0088],ll.10-11]  		disposed over a portion of the backsheet 26 [between backsheet 26 and topsheet 24 [0088],ll.10-12); and between the front edge 10/F and the transverse perineal barrier 100 Fig. 1,11.
	As to claim 20, Arizti teaches a method of obtaining a stool sample from an infant [0069],ll.1-7], comprising the steps of: 		applying the diaper of claim 7 [as presented above] to the infant; and detecting an event of elimination by the infant [use of disposable diaper as an absorbent article on an infant placed against or in proximity to the body of the wearer to contain body exudates including BM discharged from the body [0069],ll.1-7); and
 		removing the diaper from the infant [removing absorbent article after use [0076],ll.7-8; absorbent article as disposable diaper for use on infant [0069],ll.1-3).
 	Roe teaches a method of obtaining a stool sample from a disposable absorbent article as diaper of an infant [Col.4],ll.38-41); comprising: 	locating the diaper proximate to a sample container; and emptying stool from the diaper into a sample container [collecting feces in waste bag as sample container Col.10],ll.20-21; for testing the feces sample Col.13],ll.64-67). 
However, as to independent claims 1 and 7, Arizti and/or Roe fail to teach or fairly suggest that the diaper further comprises the combination of: 	 	a left standing longitudinal cuff and a right standing longitudinal cuff, where each of the left standing longitudinal cuff and the right standing longitudinal cuff are urine impermeable and feces impermeable, and extend from the front portion to the rear portion; and 	 	a transverse rear cuff that is urine impermeable and feces impermeable, and comprises a second proximal edge, a second left edge, a second right edge, and a second distal edge, wherein the transverse rear cuff is disposed in the rear portion of the disposable diaper, wherein the second proximal edge is attached to the second topsheet, and wherein the second left edge is attached to the left standing longitudinal cuff, and the second right edge is attached to the right standing longitudinal cuff.
  	
	As further presented on pages 8-11 of the 8/16/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the diaper of Ariziti and/or Roe to provide the above combination.  One of skill would not have been motivated to modify the teachings of Ariziti and/or Roe to provide the above combination, where Ariziti and/or Roe fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781